Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022, that includes a response to the Final Office Action mailed January 25, 2022, has been entered. Claim 10 has been canceled; and no claims have been amended or newly added. Claims 11-16 have been withdrawn. Claims 1-9 and 17-20 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 10 has been canceled. Therefore, the 35 USC 112(a) rejection presented in the Final Office Action mailed January 25, 2022 is hereby withdrawn.  
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-29, and 40-43 of U.S. Patent No. 9,827,321, in view of Rodell et al. (Biomacromolecules. 2013; 14(11): 20 pages), and Morrisey (WIPO International Application Pub. No. WO 2015/175889).
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to e.g. terminally-differentiated cardiac tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the final concentration of polymers is about 5 wt%, wherein the degree of functionalization of the CD-HA is 25% and that of the AD-HA is also 25%, wherein about 60% of cholesterol-modified miR-302 mimic is released within 10 days and at least 80% of the of the cholesterol-modified miR-302 mimic is released by 21 days, the gel has a “viscoelastic property” of 400-800 Pa at 1 Hz under strains of 0.1-50%, and wherein the cholesterol-modified miR302b and the cholesterol-modified miR-302c are each present in the amount of 200-250 µM.
Claims 1, 21-29, and 40-43 of U.S. Patent No. 9,827,321 disclose a guest-host hydrogel for use in a mammal comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent. 
Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, has tunable physical properties, including a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days, that can be adjusted as desired according to the application and target tissue site  (see abstract; pages 4, 7, 9, 10; Figures 3, 4, 5, 7). 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
Although the claims are not identical, they are not patentably distinct because U.S. Patent No. 9,827,321 defines a pharmaceutical active as e.g. RNA. Since Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, and a degree of modification of 20-50%, can have its physical properties tuned according to the desired application and the target tissue site, which tunable physical properties include a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days; and since Morrisey discloses that a cholesterol-modified miR-302 b/c mimic, when incorporated into a composition in the form of a hydrogel, can be delivered to the heart (i.e. terminally differentiated cardiac tissue) for controlled delivery of the cholesterol-modified miR-302 b/c mimic to achieve cardiomyocyte proliferation and regeneration; one of ordinary skill in the art would thus be motivated to employ specifically the Burdick et al. guest-host hydrogel having physical properties and therapeutic agent release rate tuned to the desired application in cardiac tissue to achieve successful cardiomyocyte proliferation and regeneration, and to employ a cholesterol-modified miR-302 b/c mimic as the particular therapeutic/biologic RNA, with the reasonable expectation that the resulting hydrogel can be successfully delivered to the heart for controlled release of the cholesterol-modified miR-302 b/c mimic to achieve successful cardiomyocyte proliferation and regeneration.
Since Morrissey discloses cholesterol-modified miR-302b and cholesterol-modified miR302c, this appears to be sufficient to satisfy the limitations of “the cholesterol-modified miR-302b is derived from SEQ ID NO 10” and “the cholesterol-modified miR-302c is derived from SEQ ID NO 11”, as the specified sequences are merely the respective sources. 
Finally, Morissey teaches to use an effective amount of the cholesterol-modified miR-302 b/c mimic, which is the amount effective to produce a medically desirable result in a subject. Hence, it would be obvious to one of ordinary skill in the art to thus determine the effective amount by routine optimization since it would be dependent on a number of factors associated with the hydrogel, e.g. release rate, and a number of factors associated with the subject, e.g. age, weight, condition being treated, etc.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 2, 4, 5, 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (U.S. Patent Application Pub. No. 2015/0202299), in view of Morrisey (WIPO International Application Pub. No. WO 2015/175889).
Applicant Claims
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to e.g. terminally-differentiated cardiac tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the degree of functionalization of the CD-HA is 25% and that of the AD-HA is also 25%.
Determination of the Scope and Conent of the Prior Art (MPEP §2141.01)
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Burdick et al. do not explicitly disclose that the therapeutic/biologic RNA is specifically a cholesterol-modified miR-302 b/c mimic and that delivery is to terminally-differentiated cardiac tissue. These deficiencies are cured by the teachings of Morrisey. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Burdick et al. and Morrisey, outlined supra, to devise Applicant’s presently claimed hydrogel. 
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. Since Morrisey discloses that a cholesterol-modified miR-302 b/c mimic, when incorporated into a composition in the form of a hydrogel, can be delivered to the heart (i.e. terminally differentiated cardiac tissue) for controlled delivery of the cholesterol-modified miR-302 b/c mimic to achieve cardiomyocyte proliferation and regeneration; one of ordinary skill in the art would thus be motivated to employ specifically a cholesterol-modified miR-302 b/c mimic as the therapeutic/biologic RNA in the Burdick et al. guest-host hydrogel, with the reasonable expectation that the resulting hydrogel can be successfully delivered to the heart for controlled release of the cholesterol-modified miR-302 b/c mimic to achieve successful cardiomyocyte proliferation and regeneration.
Since Morrissey discloses cholesterol-modified miR-302b and cholesterol-modified miR302c, this appears to be sufficient to satisfy the limitations of “the cholesterol-modified miR-302b is derived from SEQ ID NO 10” and “the cholesterol-modified miR-302c is derived from SEQ ID NO 11”, as the specified sequences are merely the respective sources. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 3, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (U.S. Patent Application Pub. No. 2015/0202299), in view of Rodell et al. (Biomacromolecules. 2013; 14(11): 20 pages), and Morrisey (WIPO International Application Pub. No. WO 2015/175889).
II. Applicant Claims
Applicant’s elected subject matter is directed to a guest-host hydrogel for controlled, local delivery to contractile tissue comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a cholesterol-modified miR-302 b/c mimic; wherein the final concentration of polymers is about 5 wt%, wherein about 60% of cholesterol-modified miR-302 mimic is released within 10 days and at least 80% of the of the cholesterol-modified miR-302 mimic is released by 21 days, the gel has a “viscoelastic property” of 400-800 Pa at 1 Hz under strains of 0.1-50%, and wherein the cholesterol-modified miR302b and the cholesterol-modified miR-302c are each present in the amount of 200-250 µM.
II. Determination of the Scope and Conent of the Prior Art (MPEP §2141.01)
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. 
Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, has tunable physical properties, including a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days, that can be adjusted as desired according to the application and target tissue site  (see abstract; pages 4, 7, 9, 10; Figures 3, 4, 5, 7). 
Morrisey discloses a composition for e.g. controlled delivery to the heart (i.e. terminally differentiated cardiac tissue) to achieve cardiomyocyte proliferation and regeneration comprising e.g. a cholesterol-modified miR-302 b/c mimic; wherein the composition can be in the form of a hydrogel. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Burdick et al. do not explicitly disclose that the polymer concentration is 5 wt%, that the hydrogel can be tuned to have the properties claimed, that the therapeutic/biologic RNA is specifically a cholesterol-modified miR-302 b/c mimic, that delivery is to contractile tissue, and that the cholesterol-modified miR302b and the cholesterol-modified miR-302c are each present in the amount of 200-250 µM. These deficiencies are cured by the teachings of Rodell et al. and Morrisey. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Burdick et al., Rodell et al., and Morrisey, outlined supra, to devise Applicant’s presently claimed hydrogel. 
Burdick et al. disclose e.g. a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent; wherein the degree of functionalization of the CD-HA is 25%, and that of the AD-HA is also 25%, and wherein the therapeutic/biologic agent can be RNA. Since Rodell et al. disclose that a guest-host hydrogel for controlled, local delivery comprising a cyclodextrin-modified HA polymer (CD-HA); an adamantine-modified HA polymer (AD-HA); and a therapeutic/biologic agent, and having a polymer concentration of 2.5-10 wt%, can have its physical properties tuned according to the desired application and the target tissue site, which tunable physical properties include a storage modulus of e.g. about 200-2000 Pa at 1 Hz at e.g. 1% strain and a therapeutic/biologic agent release rate of e.g. about 60% release within 10 days and at least 80% release by 21 days; and since Morrisey discloses that a cholesterol-modified miR-302 b/c mimic, when incorporated into a composition in the form of a hydrogel, can be delivered to the heart (i.e. terminally differentiated cardiac tissue) for controlled delivery of the cholesterol-modified miR-302 b/c mimic to achieve cardiomyocyte proliferation and regeneration; one of ordinary skill in the art would thus be motivated to employ specifically the Burdick et al. guest-host hydrogel having physical properties and therapeutic agent release rate tuned to the desired application in cardiac tissue to achieve successful cardiomyocyte proliferation and regeneration, and to employ a cholesterol-modified miR-302 b/c mimic as the particular therapeutic/biologic RNA, with the reasonable expectation that the resulting hydrogel can be successfully delivered to the heart for controlled release of the cholesterol-modified miR-302 b/c mimic to achieve successful cardiomyocyte proliferation and regeneration.
Since Morrissey discloses cholesterol-modified miR-302b and cholesterol-modified miR302c, this appears to be sufficient to satisfy the limitations of “the cholesterol-modified miR-302b is derived from SEQ ID NO 10” and “the cholesterol-modified miR-302c is derived from SEQ ID NO 11”, as the specified sequences are merely the respective sources. 
Finally, Morissey teaches to use an effective amount of the cholesterol-modified miR-302 b/c mimic, which is the amount effective to produce a medically desirable result in a subject. Hence, it would be obvious to one of ordinary skill in the art to thus determine the effective amount by routine optimization since it would be dependent on a number of factors associated with the hydrogel, e.g. release rate, and a number of factors associated with the subject, e.g. age, weight, condition being treated, etc. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that while Burdick teaches CD-HA/AD-HA hydrogels containing biological agents, “Burdick’s sole reference…to RNA in the entire document is a generic one in a list of similarly broad possible biological agents” and while “Morrisey describes administering a microRNA or its mimic to promote cardiomyocyte proliferation and cardiac regeneration…a cholesterol-modified mimic is mentioned only once” and while “Morrisey mentions the possibility of using a variety of types of sustained release formulations” they mention “a hydrogel” only once in “a lengthy list” and “only two of the examples are hydrogels” but none are “CD-HA/AD-HA guest-host hydrogels”; therefore, “at best, the cited art invites a skilled artisan to explore a new technology or general approach”, but “it would not be obvious to try a cholesterol-modified miR-302 b/c mimic…with the CD-HA/AD-HA guest-host hydrogel”, and thus “Applicant is being asked to throw darts at a board filled with combinatorial prior art possibilities”. 
The Examiner, however, would like to point out the following:
1. The prior art rejection of record at issue here has nothing to do with an “obvious to try” rationale at all. The prior art rejection says nothing at all about “obvious to try”, and at no point puts forth any such grounds that could reasonably be construed as an “obvious to try” rationale. 
2. The claims are directed to a guest-host hydrogel comprising CD-HA/AD-HA, and a cholesterol-modified miR-302 mimic (i.e. a type of RNA molecule). Burdick discloses a guest-host hydrogel comprising CD-HA/AD-HA that can contain biological agents, specifically RNA, for controlled-release. Morrisey discloses miR-302 mimics, including a cholesterol-modified miR-302 mimic, for delivery to cardiac tissue to promote regeneration, and that these miR-302 mimics can be incorporated into controlled-release formulations, including hydrogels. In view of the cited prior art, it would certainly be obvious for one of ordinary skill in the art to thus employ a miR-302 mimic as the “RNA” in the Burdick hydrogel, to thus arrive at the claimed subject matter with a reasonable expectation of success. This is a far cry from “throwing darts” at a vast terrain of possibilities and hoping something works. 
3. Burdick expressly discloses that RNA is a suitable biological agent to include in their guest-host hydrogel. It would thus be obvious to include an RNA as a biological agent in the guest-host hydrogel with a reasonable expectation of success, even if Burdick mentions RNA only one time. There is no minimal threshold number of times the prior art must repeat a teaching before it finally becomes obvious to one of ordinary skill in the art. Once is sufficient. Likewise, even if Morrisey teaches only once that a hydrogel is a suitable vehicle for delivery of the miR-302 to cardiac tissue, this is sufficient to render employing a hydrogel obvious to one of ordinary skill in the art with a reasonable expectation of success. Burdick discloses that their hydrogel can contain RNA, and Morrisey discloses that their specific RNA can be put into a hydrogel. Combining Burdick and Morrisey to arrive at Burdick’s guest-host CD-HA/AD-HA containing Morrisey’s specific RNA, i.e. a miR-302 mimic, would without question be about as obvious as obvious can ever be.
ii) Applicant contends that “Burdick provides…shear-thinning hydrogels that…comprise non-covalent crosslinks” but “the polymers in the guest-host hydrogels claimed here…are not covalently cross-linked” and thus “the Examiner’s reliance on Burdick in the obviousness inquiry is misplaced”, and “no reason is articulated or provided for why a skilled artisan would be prompted or motivated…to modify Burdick’s stabilized hydrogels by removing cross-linking within the hydrogels”.
The Examiner, however, would like to point out the following:
1. In contrast to Applicant’s assertions, the presently claimed composition does not necessarily exclude crosslinks, either covalent crosslinks or non-covalent crooslinks. The argument appears to be irrelevant. 
2. Even assuming, arguendo, that the presently claimed composition did in fact exclude covalent crosslinks, this would be of no consequence if, as Applicant points out, the Burdick hydrogel contains non-covalent crosslinks.
iii) Applicant contends that “Morrisey discloses that…delivery of miR-302 or its mimics should be transient to avoid the adverse and unwanted effects”, that “in Morrisey’s experiments, miRNA mimics were systemically administered daily for 7 days” and that miRNA levels “peaked between 4 and 8 hours…and returned to baseline”, and “expression of genes associated with cardiomyocyte differentiation and proliferation were examined at days 8 and 21 after mimic treatment” and it was shown that “expression was altered at day 8 but returned to basal or normal levels by day 21”, and thus “a skilled artisan would not sufficiently predict, with no knowledge of the claimed invention, successfully regeneration of damaged cardiac tissue by combining Morrisey’s miR-302 mimic with Burdick’s…guest-host hydrogels”, and thus “combining the cited art as proposed to arrive at the claimed invention is more than the predictable use of prior art elements according to their established functions”. 
The Examiner, however, would like to point out the following:
1. The present claims are directed to a hydrogel, not to a method of using the hydrogel. The hydrogel need not ever be employed for cardiac regeneration. The pertinent question therefore is whether one of ordinary skill in the art, in view of the cited prior art, would have been able to arrive at the claimed hydrogel, i.e. the actual claimed physical product, with a reasonable expectation of success. For reasons already discussed in section 1, supra, this would be obvious. Again, Burdick expressly teaches that their hydrogel can contain RNA, and Morrisey expressly teaches that their RNA can be put into a hydrogel. By putting Morrisey’s RNA into Burdick’s hydrogel one of ordinary skill in the art would thus arrive at the claimed product. 
2. As far as Applicant’s intended use for the product, the claims merely state that the hydrogel is intended for “controlled, local delivery of the miR-302 mimic”. Burdick discloses that their hydrogel is suitable for controlled, local delivery of e.g. RNA. 
3. Applicant goes on and on about experiments in which the miR-302 mimic is administered systemically, and about the unwanted, adverse side effects that follow. However, if the hydrogel is being locally delivered to the site of action e.g. in the cardiac tissue, the systemic side effects will be mostly if not completely eliminated and are no longer a concern. Moreover, Applicant has not provided any hard evidence whatsoever that the local, controlled delivery of miR-302 mimic to cardiac tissue for a prolonged period of time is necessarily not going to result in cardiac regeneration or is going to produce detrimental effects more generally. 
iv) Applicant contends that “it is well known in the art that cholesterol and cyclodextrin interact”, and thus “the inventors…expected the added cholesterol would…compete with adamantane for binding cyclodextrin thereby detrimentally affecting the integrity of the hydrogel itself”, that “despite these expectations, the inventors discovered, however, that provided the amount of cyclodextrin is high enough, gel erosion is similar with and without cholesterol modification”, hence, “the cholesterol modification does not negatively effect erosion of the hydrogel” and thus “cholesterol-modification of the miR-302 mimic had unexpected results”. 
The Examiner, however, would like to point out the following:
1. There are no unexpected results at all. If, for example, Applicant had hard evidence proving that cholesterol (i.e. plain cholesterol) disrupts guest-host hydrogels comprising CD-HA/AD-HA, and there was hard evidence establishing that the mechanism underlying the disruption of CD-HA/AD-HA hydrogels by cholesterol is competitive binding with adamantane, perhaps Applicant’s finding that a cholesterol-modified miR-302 mimic does not disrupt CD-HA/AD-HA hydrogels might amount to an unexpected finding, or it might not. It would depend on various factors.
2. In this case, however, Applicant, based on a report that cholesterol can bind to cyclodextrin, merely hypothesized that the cholesterol-modified miR-302 mimic would disrupt the CD-HA/AD-HA hydrogel. Applicant found that their hypothesis was wrong, but now they want a patent for discovering that their hypothesis was wrong. But certainly not everyone that proves their own hypothesis wrong is entitled to a U.S. Patent. More is required, but in this case there is no more to be found. There are simply not sufficient grounds for establishing that one of ordinary skill in the art would have fully expected that the cholesterol-modified miR-302 mimic would disrupt the CD-HA/AD-HA hydrogel. As just noted, even if Applicant had hard evidence proving that cholesterol itself can disrupt the CD-HA/AD-HA hydrogel, this may or may not be adequate grounds for supporting the assertion that one of ordinary skill in the art would have fully expected that the cholesterol-modified miR-302 mimic, like cholesterol itself, would disrupt the CD-HA/AD-HA hydrogel. 
3. Even assuming, arguendo, that Applicant has in fact established that the cholesterol-modified miR-302 mimic does disrupt the CD-HA/AD-HA hydrogel, the second part of Applicant’s purported “unexpected result”, i.e. that “provided the amount of cyclodextrin is high enough”, the cholesterol-modified miR-302 mimic is no longer able to significantly disrupt the CD-HA/AD-HA hydrogel, is certainly not unexpected at all. This is simply plain common sense to anyone in the art. Even assuming, arguendo, that the cholesterol component in the cholesterol-modified miR-302 mimic is competing with adamantane for cyclodextrin binding sites, if there is a sufficient amount of the cyclodextrin and adamantane, so that the cholesterol disrupts only a small fraction of the total number of cyclodextrin-adamantane binding sites, the impact on the structural integrity of the CD-HA/AD-HA hydrogel will be greatly minimized to the point of being no longer disruptive. This is what one of ordinary skill in the art would fully expect.
For the foregoing reasons, the 35 USC 103 and the Obviousness-Type Double Patenting rejections are hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617